284 S.W.3d 776 (2009)
Antwane McKINNEY, Appellant,
v.
EXPERT TELEMARKETING, INC. and Division of Employment Security, Respondents.
No. ED 92245.
Missouri Court of Appeals, Eastern District, Division Four.
June 9, 2009.
Antwane McKinney, Overland, MO, pro se.
Jeannie Desir Mitchell, Jefferson City, MO, for respondents.
Before: KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Antwane McKinney appeals the order of the Labor and Industrial Relations Commission, which affirmed the Appeals Tribunal's denial of waiting week credit and unemployment benefits. McKinney had an exchange with his manager one day at work, after which the manager told McKinney to go home and call in the morning. The Commission found that McKinney and the manager told completely different versions of the story, but each ended with McKinney never returning to work. The Commission concluded that McKinney voluntarily left his employment without good cause and therefore was ineligible for benefits. On appeal, McKinney argues the Commission's decision is unsupported by substantial evidence.
We have reviewed the briefs and the record on appeal, and no error of law appears. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.